The appellant’s truck was leased to the respondent for use in the latter’s business, and during such use the plaintiff was injured. Payment was made for plaintiff’s injuries, and the court decided the issues raised in the cross complaints asserted by the two defendant corporations against each other. The lease agreement between appellant and respondent provided that appellant would assume the liability of respondent for injuries resulting from the operation of the leased vehicle while being used or operated in the respondent’s usual course of business. Judgment in favor of respondent unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ. [See post, p. 1060.]